Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mikhael Mikhalev (Attorney) on 08/16/2022.

The application has been amended as follows: 

1. (Currently Amended) A sidelink power control method, applied to a second terminal device and comprising: 
sending information to a first terminal device in sidelink communication, so that the first terminal device generates power control indication information based on a receiving status of the information; 
receiving the power control indication information from the first terminal device; and 
determining an information transmit power of the second terminal device in the sidelink communication according to the power control indication information; 


wherein the second terminal device comprises a plurality of power control processes for the sidelink communication with one or more first terminal devices; each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool
wherein the determining the information transmit power of the second terminal device in the sidelink communication according to the power control indication information comprises: 
determining the information transmit power of the second terminal device in the sidelink communication based on a quantity of pieces of the received power control indication information and a total quantity of the second terminal device and the first terminal device in a same sidelink communication. 

9. (Currently Amended) A sidelink power control method, applied to a first terminal device and comprising: 
receiving information from a second terminal device in sidelink communication; and 
sending power control indication information to the second terminal device based on a receiving status of the information, so that the second terminal device determines an information transmit power of the second terminal device in the sidelink communication based on a quantity of pieces of the received power control indication information from one or more first terminal devices in communication with the second terminal and a total quantity of the second terminal device and the first terminal device in a same sidelink communication; 
wherein the power control indication information is determined by the first terminal device according to a preset receive power threshold of the first terminal device for a first power control process, the preset receive power threshold of the first terminal device for the first power control process is determined based on a bandwidth portion (BWP) and a resource pool in a mapping association relationship with the first power control process, and the first power control process is one of a plurality of power control processes comprised by the second terminal device, each of the plurality of power control processes is in a mapping association relationship with a BWP and a resource pool. 

13. (Currently Amended) A terminal device, the terminal device being a second terminal device, comprising a memory, a processor, and a program stored in the memory and configured to run on the processor, wherein when the computer program is executed by the processor, following steps are implemented: 
sending information to a first terminal device in sidelink communication, so that the first terminal device generates power control indication information based on a receiving status of the information; 
receiving the power control indication information from the first terminal device; and 
determining an information transmit power of the second terminal device in the sidelink communication according to the power control indication information; 


wherein the second terminal device comprises a plurality of power control processes for the sidelink communication with one or more first terminal devices; each power control process is in a mapping association relationship with a bandwidth portion (BWP) and a resource pool
wherein the determining the information transmit power of the second terminal device in the sidelink communication according to the power control indication information comprises: 
determining the information transmit power of the second terminal device in the sidelink communication based on a quantity of pieces of the received power control indication information and a total quantity of the second terminal device and the first terminal device in a same sidelink communication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472